REBORE, THORPE & PISARELLO, P.C.

ATTORNEYS AT LAW
TIMOTHY J. DUNN, III 500 BI-COUNTY BLVD, SUITE 102
BRIAN A. A’HEARN FARMINGDALE, N.Y. 11735
JOSEPH F. PUSATERI Phone: (631) 249-6600
MARIFLOR LEMAGNE Fax: (631) 249-8190

MICHELLE S. RUSSO

January 10, 2019

Magistrate Judge, A. Kathleen Tomlinson
100 Federal Plaza

P.O. Box 9014

Central Islip, NY 11722-9014

Re: Alcantara v. County of Nassau
2:17-CV-05084 (JFB) (AKT)

 

Dear Magistrate Judge Tomlinson:
In compliance with Your Honor’s decision of January 2, 2019, I was able to confirm that
P.O, Jason M. Dodd has returned from military leave. The plaintiff and I have scheduled the
following depositions:
1. P.O. Jason M. Dodd for January 21, 2019 at 1:00 p.m.; and
2 P.O. Jonathan Panuthos for January 21, 2019 at 3:30 p.m.
I am in the process of scheduling the independent medical examination of plaintiff, Alba
Mejia DeBonilla.
Very Truly Yours,
a THORPE & PISARELLO, P.C.
po Nn
oseph F. Pusateri, (>
JFP:jef

cc: Alan D. Levine, Esq.
